     Case 1:18-cv-01325-DAD-BAM Document 53 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DIMITRIOS KASTIS,                                    Case No. 1:18-cv-01325-DAD-BAM
12                      Plaintiff,                        ORDER GRANTING JOINT
                                                          STIPULATION TO MODIFY
13          v.                                            SCHEDULING ORDER TO CONTINUE
                                                          DATE TO FILE MOTION TO AMEND
14   CITY OF CLOVIS; and JOE                              PLEADINGS OR ADD NEW PARTIES
     ALVARADO,
15                                                        (Doc. 52)
                        Defendants.
16

17

18          On March 29, 2021, the parties filed a joint stipulation requesting modification of the

19   Scheduling Order deadline for Plaintiff Dimitrios Kastis to file a motion to amend the pleadings

20   or add new parties from June 18, 2021 to August 18, 2021. (Doc. 52.) The parties explain that

21   the extension of time is necessary because new defense counsel will be substituting into this case

22   and will need time to become familiar with the matter and to respond to Plaintiff’s recently served

23   discovery. Plaintiff agreed to allow Defendant Joe Alvarado a 60-day extension of time to

24   respond to the discovery requests provided that Plaintiff is allowed a 60-day continuance of the

25   deadline to file a motion to amend the pleadings or add new parties. The parties indicate that

26   additional time is necessary so that Defendants are not prejudiced while the matter is transitioned

27   to counsel that will be handling the matter. (Id.)

28   ///
                                                      1
     Case 1:18-cv-01325-DAD-BAM Document 53 Filed 03/31/21 Page 2 of 2


 1          Having considered the parties’ stipulation, and good cause appearing, the request to

 2   modify the Scheduling Order to extend the deadline for Plaintiff to file a motion to amend the

 3   pleadings or to add new parties is HEREBY GRANTED. The deadline for Plaintiff to file a

 4   motion to amend the pleadings or to add new parties is CONTINUED to August 18, 2021.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     March 31, 2021                            /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
